Case 6:20-cv-01433-PGB-GJK Document 21 Filed 12/01/20 Page 1 of 2 PageID 114




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 TIM FOOTE,
                         Plaintiff,
 v.                                                     Case No. 6:20-CV-01433-PGB-GJK
 TRANS UNION LLC,
                         Defendants.
                                                  /

                          NOTICE OF SELECTION OF MEDIATOR

            PLEASE BE ADVISED that Defendant Trans Union LLC conferred with Plaintiff Tim

Foote and the parties agree that this case shall be scheduled for mediation to be held before H.

David Luff, on or before November 15, 2021. The parties are still coordinating the exact date,

time, and location for the mediation and will file a separate notice with such information as

required by the Court’s Case Management and Scheduling Order. (Dkt. 18).

                                            Respectfully submitted,

                                            /s/ Charlotte Long
                                            Charlotte Long
                                            Florida Bar No. 0112517
                                            QUILLING, SELANDER, LOWNDS
                                            WINSLETT & MOSER, P.C.
                                            6900 N Dallas Parkway, Suite 800
                                            Plano, Texas 75024
                                            Telephone: (214) 560-5461
                                            Facsimile: (214) 871-2111
                                            clong@qslwm.com
                                            COUNSEL FOR TRANS UNION LLC




                                                                                              1
4607165.1
Case 6:20-cv-01433-PGB-GJK Document 21 Filed 12/01/20 Page 2 of 2 PageID 115




                                   CERTIFICATE OF SERVICE

            I hereby certify that on the 1st day of December 2020, the foregoing document is being

served this day via U.S. First Class Mail and Electronic Mail to the following non-CM/ECF

participant:

 Tim Foote
 withoutrecourse@protonmail.com
 3208-C East Colonial Drive
 Unit 159
 Orlando, FL 32803
 (407) 633-9297
 Plaintiff Pro Se


                                               /s/ Charlotte Long
                                               Charlotte Long




                                                                                                2
4607165.1
